Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 22, 2019

                                    No. 04-18-00129-CV

                                 Stanton P. BELL, et al.,
                                Appellants/Cross-Appellees,

                                             v.

                         CHESAPEAKE EXPLORATION, LLC,
                              Appellee/Cross-Appellant,


                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI22093
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
Sitting:      Rebeca C. Martinez, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

       After reviewing the appellees/cross-appellants’ motion for extension of time to file
motion for rehearing and plaintiff-appellants/cross-appellees’ response in opposition of the
motion, the motion is GRANTED IN PART. NO FURTHER EXTENSIONS OF TIME
WILL BE GRANTED. Appellees/cross-appellants’ motion of rehearing must be filed by April
19, 2019.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court